MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                                 Apr 12 2018, 6:20 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark Worthley                                             Curtis T. Hill, Jr.
Worthley Law LLC                                          Attorney General of Indiana
Valparaiso, Indiana
                                                          Evan Matthew Comer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re: The Matter of The                                  April 12, 2018
Termination of Parental Rights of:                        Court of Appeals Case No.
P.C., J.B., and W.B. (Minor Children)                     64A05-1709-JT-2333
and                                                       Appeal from the Porter Circuit
                                                          Court
P.C. (Father),
                                                          The Honorable Mary Harper,
Appellant-Respondent,                                     Judge

        v.                                                The Honorable Gwenn
                                                          Rinkenberger, Magistrate
                                                          Trial Court Cause Nos.
The Indiana Department of Child
                                                          64C01-1701-JT-37
Services,                                                 64C01-1701-JT-38
Appellee-Petitioner.                                      64C01-1701-JT-39




Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018              Page 1 of 22
                                    Case Summary and Issue
[1]   P.R.C. (“Father”) appeals the juvenile court’s termination of his parental rights

      to his children, raising the sole restated issue of whether the juvenile court’s

      termination order is supported by clear and convincing evidence. Concluding

      the termination order is not clearly erroneous, we affirm.



                                Facts and Procedural History
[2]   Father is the parent of three children; P.C., born October 2, 2010; and twins,

      J.B. and W.B., born May 3, 2013 (collectively, “Children”). The Children

      resided with J.M.B. (“Mother”)1 from birth until July 2014, when the Indiana

      Department of Child Services (“DCS”) received notice that Mother had refused

      a drug screen and was being evicted from the shelter where she had been living.

      DCS planned to place J.B. and W.B. with Father, who P.C. was already

      visiting, but when Father arrived at the DCS offices having transported P.C.

      with him, DCS observed that Father was intoxicated and notified law

      enforcement. Responding officers administered a portable breath test, which

      revealed a blood alcohol content of .085, and DCS refused to release the

      Children to Father.


[3]   On July 23, 2014, the Children were removed from Mother and Father on an

      emergency basis. That same day, DCS filed a petition alleging the Children




      1
          Mother’s parental rights were terminated on August 28, 2017, and she is not a party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018               Page 2 of 22
      were children in need of services (“CHINS”). Father admitted to the

      allegations contained in the CHINS petition, and the Children were adjudicated

      CHINS on August 5, 2014.


[4]   Father was absent from a subsequent dispositional hearing on September 2,

      2014, due to incarceration. Services were ordered for Mother, and Father was

      ordered to participate in supervised visitation with the children, complete a

      clinical interview and assessment, undergo random drug and alcohol screens,

      and participate in parenting classes and case management services. On

      December 2, 2014, the juvenile court held a review hearing and found Father

      was not in compliance with the case plan. Father was again ordered to

      complete services. Mother, who was present at the hearings, was found to be

      partially compliant.


[5]   Maternal Aunt agreed to become the placement for the Children and Mother

      began living there as well. Sometime before July 2015, however, Mother was

      kicked out of Maternal Aunt’s home and P.C. was placed with Paternal

      Grandmother and J.B. and W.B. were placed in kinship care. A permanency

      review hearing was held on July 14, 2015, and Father appeared in person for

      the first time. The juvenile court adopted a concurrent plan of reunification and

      adoption.


[6]   During this time, DCS received an anonymous report that P.C. was acting out

      sexually. P.C. stated that Father had “stuck his peepee in her peepee,” and

      P.C. attempted to kiss several DCS case managers on the lips. Transcript,


      Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 3 of 22
      Volume I at 33. Mother stated that P.C. told her that Father had touched her

      inappropriately but that “she didn’t take what [P.C.] was saying seriously.” Id.

      at 34. DCS later conducted a forensic interview with P.C. and confirmed these

      allegations.


[7]   After leaving a shelter, Mother moved into a friend’s basement—planning to

      move the Children there as well. DCS’ inspection, however, revealed that the

      basement was moldy; had a cement and partial dirt floor; was unfinished with

      standing water; and was generally unsafe. DCS, unsurprisingly, denied

      Mother’s request. Mother continued to be non-compliant and the Children

      were moved from kinship care to foster care.


[8]   The juvenile court held a review hearing on October 26, 2015. The juvenile

      court found that both Mother and Father had failed to comply with the case

      plan and that DCS had made reasonable efforts to reunify or preserve the

      family. The juvenile court also granted DCS’ request that the case plan for the

      Children be modified from reunification to adoption. Sometime after the

      October 26 hearing, Father contacted DCS and stated that he wanted to begin

      services. He denied having alcohol issues and DCS arranged for a clinical

      evaluation and for other services to be provided.


[9]   At a review hearing on January 19, 2016, the juvenile court again found that

      neither Mother nor Father had complied with the case plan, cooperated with

      DCS, or enhanced their ability to fulfill their parental obligations. DCS,

      however, recommended changing the permanency plan from adoption back to


      Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 4 of 22
       reunification with a concurrent plan of adoption “so as to . . . provide [F]ather

       with reasonable efforts.” Id. at 46. Father completed a psychological

       evaluation but refused to sign a release of information so that DCS could

       determine whether he was receiving treatment for alcoholism.


[10]   At a review hearing on April 25, 2016, the juvenile court accepted DCS’s

       recommendation and modified the permanency plan. The court found that

       Father had not complied with the case plan or cooperated with DCS ordered

       Father to complete psychological testing and individual counseling, submit

       random drug screens, and participate in case management services. Due to the

       safety concerns regarding the allegations of sexual abuse, the court entered a no

       contact order between Father and P.C. At another hearing on July 12, the

       juvenile court found that Father was in compliance with the plan but not to a

       degree that would permit safe reunification. Services were again ordered for

       Father.


[11]   On January 17, 2017, DCS filed its termination petition. Following evidentiary

       hearings held in May, June, and August, the juvenile court issued its order

       terminating both Mother and Father’s parental rights and making 161 findings

       of fact,2 relevant portions of which we note:


                  58.      In April of 2016, the Court was concerned because Father
                           tested positive for synthetic marijuana; continued to deny
                           alcoholism; did not sign a consent form to release



       2
           We commend the juvenile court for its thorough findings of fact, which have aided our review of this case.


       Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018              Page 5 of 22
                 information regarding alcohol treatment; and was accused
                 of molesting his daughter.


        ***


        61.      P.C. was consistent over time with her allegation that “dad
                 stuck his pee-pee in her pee-pee”. Additionally[,] her
                 behaviors were, and continue to be consistent with a child
                 who was sexually molested, including mounting other
                 children; talking about her body; and trying to kiss the
                 [family case manager] using her tongue. The Court finds
                 the child, P.C., to be credible and finds for purposes of this
                 Order that the Court believes P.C. and believes there is
                 evidence to establish by clear and convincing evidence that
                 the molestation occurred.


        62.      The inappropriate behavior of P.C. was observed by
                 Mother; Foster Parents; and the [family case manager].


        63.      By July of 2016 and October of 2016, it became clear that
                 Father was “partially compliant” but was not able to be
                 “safely” reunified with the three Children.


        64.      Father was sporadic in his employment and maintained
                 part-time jobs for only a short period.


        65.      Father had no license as it was suspended as a result of
                 previous D.U.I.’s.


        66.      Father was testing positive for alcohol and continued to
                 drink.


        67.      Neither the [family case manager], nor [the court-
                 appointed special advocate], nor the Service Providers
Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 6 of 22
                 could get in contact with Father, and he was non-
                 compliant.


        68.      The Court found that Father was non-compliant, did not
                 enhance his ability to parent, and changed the plan to
                 Adoption in October, 2016, over Father’s objection.


        69.      Between October 2016 and January 2017, Father began to
                 reluctantly participate in services. He tested positive for
                 alcohol in September, October, November, and December.


        70.      Father was lying to service providers about his jobs and his
                 alcohol consumption.


        71.      On January 17, 2017, the Court found the Parents to be
                 non-cooperative and noncompliant. Parents did not
                 enhance their ability to parent, despite the reasonable
                 efforts being made by DCS. The Court reaffirmed the
                 Case Plan of Adoption.


        72.      The drug screens of Father for 9/30/16; 10/20/16;
                 11/21/16 and 01/05/17 were all positive for alcohol. The
                 Court found then, and finds now, that it is highly
                 improbable Father will remedy his alcoholism.


        ***


        77.      The Court denied a request and recommendation that
                 Father have therapeutic supervised visits with the twins.
                 The Court believed and continues to believe that visitation
                 with the twins was not in their best interest given the facts
                 of the case.




Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 7 of 22
        78.      The Court believes the following facts support a
                 termination of Father’s parental rights: Father missed an
                 entire reporting period (7/16 - 10/16); Father refuses to
                 admit that he has a problem with alcohol so he cannot
                 remedy it; Father drinks and drives; Father admitted to
                 beginning to drink as early as 6:00 a.m. and drinking
                 “quarts”; Father spent most of this case in jail; Father
                 continues to test positive for alcohol; Father has a
                 suspended license and two open cases under two different
                 Courts; [t]here is evidence to support the fact that Father
                 molested P.C.; Father lied to service providers; Father is
                 diagnosed with alcoholism and antisocial behavior
                 disorder; Father’s home was dirty, unsanitary, and covered
                 with cat feces; Father only recently obtained a full time job
                 after having several part time jobs and Father has not
                 enhanced his ability to parent.


        ***


        82.      Based upon a review of [a psychological] report and the
                 testimony of Dr. Schwartz, the Court finds the following
                 facts:


                 a.      Father only provided “temporary” care and
                         supervision of his daughter, P.C.;


                 b.      Father has two (2) other daughters from a previous
                         relationship with whom he has no contact;


                 c.      Mother had primary physical custody of his three
                         Children, P.C.; W.B.; and J.B. even though Mother
                         relied on welfare and public housing to care for and
                         support the Children;



Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 8 of 22
                 d.      Father has been in and out of prisons due to
                         convictions for eighteen (18) felony charges
                         occurring between 2003 and 2014;


                 e.      Father’s felony convictions are for burglary;
                         shoplifting; auto theft and D.U.I.;


                 f.      Father was seriously injured when he had an
                         accident while driving under the influence. He hit a
                         tree and was hospitalized;


                 g.      Father has a history of excessive daily use of alcohol
                         and regular use of marijuana;


                 h.      Father lied to Dr. Schwartz about his continued use
                         of alcohol and told him he had been sober
                         throughout this case;


                 i.      Father is impulsive and displays reckless disregard
                         for the safety of himself and others;


                 j.      Father shows a lack of remorse and lack of
                         emotional accountability;


                 k.      Father will continue to engage in antisocial
                         behavior as long as he continues to drink, which he
                         has;


                 1.      Father demonstrates symptoms of psychopathy that
                         indicates problems with impulsivity, aggression,
                         juvenile delinquency and irresponsibility;


                 m.      Father will not modify or change his behaviors;

Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 9 of 22
                 n.      Father is an alcoholic with antisocial personality
                         disorder and he poses a threat to the health, safety
                         and welfare of his Children.


        83.      The Court also heard testimony from Susan Lovaas and
                 Amanda Tompkins from Family Focus. Based upon the
                 reports submitted as [exhibits] and the testimony provided,
                 the Court finds the following facts:


                 a.      Family Focus was to provide services to Father to
                         help him maintain sobriety and strengthen parenting
                         skills;


                 b.      Father lied to the Service Providers about his
                         drinking and alcoholism, and told them he
                         remained sober throughout the case;


                 c.      Father did not remain sober throughout the case
                         and continued drinking;


                 d.      Father did not successfully complete the program
                         even though he completed the education piece of
                         the program;


                 e.      Father has been incarcerated for the majority of his
                         adult life;


                 f.      Father was being supported by his girlfriend;


                 g.      Father’s intoxication almost always precipitated his
                         criminal behaviors;


                 h.      Father has an anger issue;

Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 10 of 22
                 i.      Father lied to the Service Provider about where he
                         was and they saw him at the local bar and
                         restaurant drinking;


                 j.      When the Service Provider made an unannounced
                         visit, Father was sitting on the porch with a cold
                         beer;


                 k.      Father’s brother was incarcerated and released
                         during this time frame, moving in with Paternal
                         Grandparents.


        84.      The Service Providers testified and the Court finds that the
                 home Father was living in with his girlfriend was not
                 appropriate for children. The home had a strong odor of
                 urine; there was debris on the floor including garbage;
                 there was cat feces on the floor in the laundry room; and
                 the kitchen was dirty. Additionally, there was a machete
                 sitting in the living room.


        85.      Amanda Tomkins had several safety concerns as it relates
                 to Father parenting the Children, as does the Court. The
                 Court finds the condition of the home was inappropriate;
                 Father continues to have alcohol issues; Father has a hard
                 time maintaining employment; and Father has anger
                 issues as he exhibited on numerous occasions to the
                 Service Providers.


        ***


        95.      Mother testified at the hearing. The Court finds Mother to
                 be a credible witness and a loving parent who knows she is
                 unable to safely parent P.C., W.B. and J.B.



Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 11 of 22
        ***


        100. Mother testified and the Court finds her testimony credible
             and adopts as facts the following from her testimony:


                 a.      When P.C. was younger, around the age of two (2),
                         she had constant rashes; yeast infections and
                         bladder infections;


                 b.      The doctor who saw P.C. for these rashes and yeast
                         infections advised Mother these were signs of severe
                         abuse and insinuated P.C. was the victim of sexual
                         abuse. The appointments occurred prior to the DCS
                         case being opened in July of 2014;


                 c.      Mother observed behaviors from P.C. that are
                         consistent with having been sexually abused,
                         including trying to French kiss her;


                 d.      P.C. told Mother during this DCS case that “I don’t
                         want to see daddy anymore” and “Don’t let him
                         come to our home.” This occurred when Mother
                         was staying with her sister;


                 e.      Mother regrets now, her failure to recognize the
                         signs of sexual abuse;


                 f.      Mother, Father and P.C. were residing for a time at
                         a homeless shelter in South Bend, Indiana and
                         Mother believes the molestation by Father occurred
                         then.


Appealed Order at 8-18.


Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 12 of 22
[12]   Based on these findings of fact, the juvenile court concluded:


               4.       The conditions that resulted in the children’s removal have
                        not been remedied, and are unlikely to be remedied. A
                        parent’s historical inability to provide a suitable
                        environment along with the parent’s current inability to do
                        the same supports a finding that termination of parental
                        rights is in the best interests of the children. DCS has
                        provided numerous services to the parents to address the
                        reasons for the [C]hildren’s removal as well as the reasons
                        for continued removal. . . . Father has an extensive
                        history of alcoholism that remains unaddressed. He was
                        consistently deceptive in his dealings with DCS and
                        service providers attempting to assist him in acquiring the
                        tools to remain sober. Instead he cancelled appointments
                        and continued drinking alcohol, rather than working with
                        the therapist and home-based case manager to address his
                        alcoholism. He continued to abuse alcohol despite DCS’
                        efforts to provide services to assist him to become sober,
                        all while living with a girlfriend who is employed as a
                        bartender and demonstrates a pattern of enabling his
                        addiction. It is highly unlikely that the conditions that
                        resulted in the [C]hildren’s removal will ever be remedied.


               5.       The continuation of the parent-child relationship poses a
                        threat to the well-being of the children. The Court need
                        not wait until the parents’ deficient lifestyle irreversibly
                        influences their child’s physical, mental and social growth,
                        or for the child to be otherwise permanently impaired
                        before terminating the parent-child relationship. . . .
                        Reunification with Father also poses a serious threat to the
                        children due to his unaddressed issues with alcoholism,
                        history of incarcerations and unwillingness or refusal to
                        practice safe parenting practices with the [C]hildren. An
                        active no contact order is currently in effect to protect
                        [P.C.] from Father. [P.C’s] allegations of sexual abuse by

       Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 13 of 22
                        Father are credible. Her description of the incidents of
                        sexual abuse by [F]ather have been consistent over time
                        and among various providers and to DCS throughout the
                        entirety of the CHINS proceedings and the no contact
                        order issued is in [P.C.’s] best interest. Despite diligent
                        efforts by DCS to provide services to the parents to address
                        the reasons for the [C]hildren’s removal and continued
                        removal, the behavior of the parents remains unchanged.
                        Neither parent has enhanced their ability to parent which
                        poses a serious threat to the children if they are reunified
                        with either parent.


       Id. at 29-30 (citations omitted). Father now appeals.



                                  Discussion and Decision
                                       I. Standard of Review
[13]   When we review a termination of parental rights, we neither weigh the

       evidence nor judge witness credibility and we consider only the evidence and

       reasonable inferences most favorable to the judgment. In re C.G., 954 N.E.2d

       910, 923 (Ind. 2011). In reviewing the juvenile court’s findings of fact and

       conclusions thereon, we apply a two-tiered standard of review: we first

       determine whether the evidence supports the findings and then determine

       whether the findings support the judgment. Id. However, where, as here, a

       party:


                challenges only the judgment as contrary to law and does not
                challenge the special findings as unsupported by the evidence, we
                do not look to the evidence but only to the findings to determine
                whether they support the judgment.

       Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 14 of 22
       Smith v. Miller Builders, Inc., 741 N.E.2d 731, 734 (Ind. Ct. App. 2000). “We

       will set aside the court’s judgment terminating a parent-child relationship only if

       it is clearly erroneous. Clear error is that which leaves us with a definite and

       firm conviction that a mistake has been made.” S.L. v. Ind. Dep’t of Child Servs.,

       997 N.E.2d 1114, 1123 (Ind. Ct. App. 2013) (citation omitted).


                                       II. Termination Order
[14]   On appeal, Father contends the juvenile court’s termination order is clearly

       erroneous. Specifically, Father claims the State failed to present clear and

       convincing evidence to establish there is a reasonable probability that the

       conditions resulting in the Children’s removal will not be remedied, or a

       reasonable probability the continuation of the parent-child relationship poses a

       threat to the Children’s well-being. We disagree.


[15]   We begin, as we often do in these cases, by noting the traditional right of

       parents to establish a home and raise their children is protected by the

       Fourteenth Amendment of the United States Constitution. Matter of M.B., 666

       N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. “[T]he relationship between a

       parent and child is one of the most valued within our culture.” K.E. v. Ind. Dep’t

       of Child Servs., 39 N.E.3d 641, 646 (Ind. 2015). “However, these parental

       interests are not absolute and must be subordinated to the child’s interests in

       determining the proper disposition of a petition to terminate parental rights.”

       Matter of M.B., 666 N.E.2d at 76. This resulting termination of parental rights is




       Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 15 of 22
       “an extreme measure that is designed to be used as a last resort when all other

       reasonable efforts have failed . . . .” In re K.W., 12 N.E.3d 241, 249 (Ind. 2014).


[16]   Indiana Code section 31-35-2-4(b)(2) sets out what the State must prove in

       order to terminate parental rights. This section provides, in relevant part, that

       the State must prove:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child[; and]


                        ***


               (C) that termination is in the best interests of the child . . . .


       Id. The provisions of Indiana Code section 31-35-2-4(b)(2)(B) are written in the

       disjunctive, and thus the State need only prove one of the statutory elements. In

       re L.S., 717 N.E.2d 204, 209 (Ind. Ct. App. 1999), trans. denied, cert. denied, 534

       U.S. 1161 (2002). The State must prove each element by clear and convincing

       evidence. Ind. Code § 31-34-12-2; In re G.Y., 904 N.E.2d 1257, 1261 (Ind.

       2009). Furthermore, if a juvenile court determines the allegations of the



       Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 16 of 22
       petition are true, then the court shall terminate the parent-child relationship.

       Ind. Code § 31-35-2-8(a).


                                        A. Remedy of Conditions
[17]   When determining whether the conditions leading to the Children’s removal

       will not be remedied, the juvenile court must judge a parent’s fitness to care for

       his or her child at the time of the termination hearing and take into

       consideration evidence of changed conditions. In re A.B., 924 N.E.2d 666, 670

       (Ind. Ct. App. 2010). “[I]t is not just the basis for the initial removal of the

       child that may be considered for purposes of determining whether a parent’s

       rights should be terminated, but also those bases resulting in the continued

       placement outside of the home.” In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App.

       2005), trans. denied. The court must also evaluate a parent’s habitual patterns of

       conduct to determine the probability of future neglect or deprivation of the

       child. In re A.B., 924 N.E.2d at 670. However, the court cannot focus solely on

       a parent’s historical conduct to the exclusion of evidence as to their current

       circumstances or evidence of changed conditions. In re C.M., 960 N.E.2d 169,

       175 (Ind. Ct. App. 2011). The court may also consider the services the State

       offered to the parent and the parent’s response to such services. In re A.B., 924

       N.E.2d at 670.


[1]    In arguing the State failed to meet its burden to prove the conditions will not be

       remedied, Father claims the juvenile court erroneously relied upon his

       incarceration during the termination proceedings. In support thereof, Father


       Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 17 of 22
      cites In re R.A., 19 N.E.3d 313 (Ind. Ct. App. 2014), trans. denied. However,

      Father’s reliance on this case is misplaced because the facts of In re R.A. are

      easily distinguishable from the record before us. There, as Father himself

      explains, we reversed a juvenile court where the court terminated parental

      rights based “solely on father’s incarceration and unavailability to parent for an

      undetermined length of time—not his failure to participate in services.” Brief of

      Appellant at 12. Indeed, the parent in In re R.A. was not even ordered to

      participate in services “until after his release from incarceration” and both

      family case managers testified that they had no knowledge of the father’s

      parenting abilities. In re R.A., 19 N.E.3d at 321. This is far from the case before

      us. Here, Father was released from jail some two years before the termination of

      his parental rights and he was provided ample opportunity to participate in

      services. And, as opposed to the silent record in In re R.A. regarding the

      parent’s parenting abilities, this record is full of evidence regarding Father’s

      parenting abilities—or lack thereof.


[2]   Next, Father relies on our supreme court’s decision in In re G.Y., 904 N.E.2d

      1257 (Ind. 2009), for the proposition that termination is not in the best interest

      of the child when a parent has taken positive steps “and made a good faith

      effort to better his or herself as a person and as a parent by completing services

      aimed at substance abuse, parenting education, and obtaining employment[.]”

      Br. of Appellant at 13. In In re G.Y., the juvenile court found that it was not

      reasonably probable conditions would be remedied because providing the

      parent—who was yet to be released from jail—with additional time to attempt

      Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 18 of 22
      to remedy the conditions for her child’s removal would “only necessitate [the

      child] being put on a shelf instead of providing paramount permanency.” Id. at

      1263. Reversing, our supreme court noted the parent’s “good-faith effort” to

      complete services, completion of drug treatment, individualized drug

      counseling, and the fact that she secured both “suitable housing” and “gainful

      employment” upon her release. Id. at 1263.


[3]   While the parent in In re G.Y. was “producing very positive results[,]” id., we

      share no such optimism here. The juvenile court found that rather than

      addressing his “extensive history of alcoholism,” Father “was consistently

      deceptive in his dealings with DCS and service providers attempting to assist

      him in acquiring the tools to remain sober.” Appealed Order at 29. Instead,

      Father “continued to abuse alcohol despite DCS’ efforts to provide services to

      assist him to become sober, all while living with a girlfriend who is employed as

      a bartender and demonstrates a pattern of enabling his addiction.” Id. Father

      tested positive for alcohol on four occasions and has been in and out of prison

      as the result of eighteen felony convictions. We have consistently held that a

      court may consider evidence of a parent’s prior criminal history and history of

      drug and alcohol abuse. In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013).

      And we have warned that parents who “pursue criminal activity run the risk of

      being denied the opportunity to develop positive and meaningful relationships

      with their children.” C.T. v. Marion Cnty. Dep’t of Child Servs., 896 N.E.2d 571,

      585 (Ind. Ct. App. 2008), trans. denied.




      Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 19 of 22
[4]   Moreover, the “statute does not simply focus on the initial basis for a child’s

      removal for purposes of determining whether a parent’s rights should be

      terminated, but also those bases resulting in the continued placement outside

      the home.” In re N.Q., 996 N.E.2d at 392 (quotation and citation omitted).

      Here, the juvenile court found by clear and convincing evidence that Father

      molested P.C., a finding that goes unchallenged on appeal. At the time of the

      termination hearing, these significant concerns about Father’s behavior had not

      been addressed, much less remedied. See S.L., 997 N.E.2d at 1125 (holding that

      unaddressed allegations of father’s sexual misconduct supported the trial court’s

      finding that the reasons for placement outside the home will not be remedied).


[5]   Given the court’s extensive and unchallenged findings, we conclude that there

      was no reasonable probability that Father would remedy the conditions

      resulting in Children’s removal. See In re D.W., 969 N.E.2d 89, 97 (Ind. Ct.

      App. 2012) (trial court’s finding that parent failed to take advantage of services

      and failed to stay drug-free supported its conclusion the conditions causing

      children’s removal from parent’s home would not be remedied).


                                     B. Well-being of the Children
[6]   Father also challenges the juvenile court’s conclusion that continuation of the

      parent-child relationship poses a threat to the well-being of the Children.3 The




      3
       Although, as noted above, the provisions of Indiana Code section 31-35-2-4(b)(2)(B) are written in the
      disjunctive and thus the foregoing discussion is sufficient to terminate Father’s parental rights.

      Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018          Page 20 of 22
      State argues that it is not safe for Father to have contact with the Children and

      we agree with the State.


[7]   We have cautioned that a court need not wait until a child is irreversibly

      harmed such that his physical, mental or social development is permanently

      impaired before terminating the parent-child relationship. J.L.L. v. Madison Cty.

      Dep’t of Pub. Welfare, 628 N.E.2d 1223, 1227 (Ind. Ct. App. 1994). Here, as the

      State correctly points out, the juvenile court was not forced to rely on

      speculation because Father has already caused untold harm to P.C. Moreover,

      placement with Father was initially denied because he arrived at the DCS office

      attempting to pick up the twins while over the legal limit and having

      transported P.C. There is overwhelming evidence as to Father’s history with

      alcohol and substantial evidence that such abuse continues. See In re A.P., 981

      N.E.2d 75, 81 (Ind. Ct. App. 2012) (noting that a trial court should consider a

      parent’s habitual pattern of conduct to determine whether there is a substantial

      probability of future neglect or deprivation). Therefore, we cannot say that the

      juvenile court clearly erred in concluding that Father posed a threat to the well-

      being of the Children.



                                               Conclusion
[8]   The juvenile court’s unchallenged findings clearly support its judgment

      terminating Father’s parental rights. Accordingly, we affirm the termination of

      Father’s parental rights.



      Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 21 of 22
[9]   Affirmed.


      Najam, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 64A05-1709-JT-2333 | April 12, 2018   Page 22 of 22